         Case 8:20-cv-01936-PWG Document 90 Filed 05/27/21 Page 1 of 3




                                 Handley Farah & Anderson PLLC


                                            May 27, 2021

Via ECF

Hon. Paul W. Grimm
U.S. District Court, District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, Maryland 20770

       Re:     Albert et al. v. Global Tel*Link Corp. et al., 8:20-cv-01936-PWG (D. Md.)


Dear Judge Grimm:

        In accordance with the Court’s June 29, 2020 Letter Order (ECF No. 3), Plaintiffs Ashley
Albert, Ashley Baxter, Karina Jakeway, and Melinda Jabbie request permission to serve document
subpoenas on third-party telephone providers seeking the preservation of potentially relevant
records (or, alternatively, to file a formal motion and proposed order requesting the same).
        Plaintiffs seek to ensure that call detail records, which are maintained by telephone
providers for a limited period and are frequently used as evidence in complex antitrust and RICO
class actions like this one, are preserved while the Court considers Defendants’ motion to dismiss
(ECF No. 72). Plaintiffs do not currently seek the production of any documents to Plaintiffs or to
commence general discovery. Plaintiffs certify that we have conferred with Defendants, and that
they do not oppose Plaintiffs’ request.
                                            Background
        On June 29, 2020, Plaintiffs filed a complaint alleging a scheme by Defendants—including
the nation’s two largest providers of telephone calling services for inmates—to fix inflated prices
for calls between incarcerated individuals and their family members, friends, attorneys, and others,
while also repeatedly lying to local governments and their own customers about the costs of those
calls in order to charge the inflated prices. Plaintiffs allege that Defendants’ actions violated the
Sherman Antitrust Act and the Racketeer Influenced and Corrupt Organizations Act.
        Defendants filed their motion to dismiss on October 30, 2020. ECF No. 72. The Court has
not yet ruled on Defendants’ motion. Nor has the Court entered a scheduling order or otherwise
commenced discovery.




                  200 Massachusetts Avenue, NW, Seventh Floor – Washington, DC 20001
                             T (202)-559-2433 – mhandley@hfajustice.com
         Case 8:20-cv-01936-PWG Document 90 Filed 05/27/21 Page 2 of 3


                                             Discussion
       Antitrust plaintiffs regularly obtain and use telephone call detail records as evidence of
conspiratorial communications among defendants. See, e.g., In re Polyester Staple Antitrust Litig.,
No. 3:03CV1516, 2007 U.S. Dist. LEXIS 52525, at *70 (W.D.N.C. July 19, 2007) (describing
“phone records documenting hundreds of calls between alleged co-conspirators” as “common
evidence probative of the alleged collusion amongst the” defendants); In re Catfish Antitrust Litig.,
908 F. Supp. 400, 405 (N.D. Miss. 1995) (finding that “a voluminous record of telephone calls and
facsimile transmissions between the various defendants” was “circumstantial evidence of the
existence of a conspiracy”).
         Telephone providers’ failure to preserve this evidence would prejudice Plaintiffs. Here, the
telephone providers are not parties to this action; therefore, they are not subject to the duty to
preserve relevant evidence that attaches to a party anticipating or involved in a federal civil
litigation. See Fed. R. Civ. P. 37(e). As a result, the providers’ non-party status “significantly
increases the risk that evidence may be lost.” In re Smith Barney Transfer Agent Litig., 2012 U.S.
Dist. LEXIS 58070, at *11 (S.D.N.Y. Apr. 25, 2012). Further, the risk before the Court here is
acute—telephone providers as a matter of course have records retention practices that will ensure
deletion of these relevant records after a data retention period expires. See Humphrey v. Sallie
Mae, Inc., No. 3:10-cv-01505-JFA, 2010 U.S. Dist. LEXIS 60176, at *1-3 (D.S.C. June 17, 2010)
(granting expedited discovery of “electronic data related to the telephone call that forms the basis
of the complaint” from Verizon because “[t]he information sought is in electronic format and may
be purged by Verizon as part of its ordinary data retention policies and procedures”).
        Because of the risk of losing this evidence, Plaintiffs seek leave to serve document
subpoenas requesting the preservation of telephone records. Per Local Rule 104(4), this Court
may allow discovery before the entry of a scheduling order if the Court finds that there is good
cause to do so. See Hossfeld v. Gov’t Emples. Ins. Co., 88 F. Supp. 3d 504, 512 (D. Md. 2015)
(analyzing whether there was “good cause to order early discovery”). Good cause exists here.
Courts have recognized that “it has become routine to order the preservation of evidence prior to
the beginning of the discovery period at the initial case management conference and sometimes
even before such a conference in complex litigation.” Capricorn Power Co. v. Siemens
Westinghouse Power Corp., 220 F.R.D. 429, 434 n.2 (W.D. Pa. 2004) (citing MANUAL FOR
COMPLEX LITIGATION, FOURTH § 11.442). Document subpoenas requesting the preservation of
evidence are “narrowly tailored” and “require only the preservation of documents, data, and
records.” Tesla, Inc. v. Tripp, No. 3:18-cv-296, 2018 U.S. Dist. LEXIS 106678, at *6 (D. Nev.
June 25, 2018). The telephone service providers’ “only obligation will be to preserve evidence,
so that it is not forever lost before discovery even commences.” Id. Further, Plaintiffs propose
targeted subpoenas that would pose “minimal inconvenience to the non-parties in possession of
such evidence.” Id. at *7.
         For these reasons, Plaintiffs request permission to serve document subpoenas on third-party
telephone providers seeking the preservation of potentially relevant records (or, alternatively, to
file a formal motion and proposed order requesting the same).




                  200 Massachusetts Avenue, NW, Seventh Floor – Washington, DC 20001
                             T (202)-559-2433 – mhandley@hfajustice.com
        Case 8:20-cv-01936-PWG Document 90 Filed 05/27/21 Page 3 of 3


                                              Sincerely,



/s/ Matthew K. Handley                                /s/ Benjamin D. Brown
Matthew K. Handley (D. Md. Bar # 18636)               Benjamin D. Brown (admitted pro hac vice)
HANDLEY FARAH & ANDERSON PLLC                         COHEN MILSTEIN SELLERS & TOLL,
200 Massachusetts Avenue, NW                          PLLC
Seventh Floor                                         1100 New York Ave., NW
Washington, DC 20001                                  Suite 500
Telephone: (202) 559-2433                             Washington DC, 20005
mhandley@hfajustice.com                               Telephone: (202) 408-4600
                                                      Fax: (202) 408-4699
Co-Lead Counsel for Plaintiffs                        bbrown@cohenmilstein.com

                                                      Co-Lead Counsel for Plaintiffs




                 200 Massachusetts Avenue, NW, Seventh Floor – Washington, DC 20001
                            T (202)-559-2433 – mhandley@hfajustice.com
